[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1471

                        UNITED STATES,

                          Appellee,

                              v.

                     WILLIAM H. NORTHUP,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]                                                                

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Randy Olen and John M. Cicilline on brief for appellant.                                            
Sheldon Whitehouse, United States Attorney, and Stephanie S.                                                                        
Browne, Assistant United States Attorney, on brief for appellee.              

                                         

                       November 5, 1997
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record, we reject defendant's contention that the evidence of

possession  and  intent  to  distribute  was insufficient  to

support his conviction  under 21 U.S.C.   841(a)(1).   To the

contrary,  the testimony  of  the  police  officers  and  the

special  narcotics   officer,  along   with  the   inferences

reasonably  to be drawn therefrom, amply supported the jury's

verdict.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-